Citation Nr: 9921750	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.   98-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for a right shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from May 1989 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the appellant's claim 
for service-connection for a right shoulder impingement 
syndrome.

Historically, service-connection for a right shoulder 
impingement syndrome was denied by a July 1991 rating 
decision.  The appellant was provided timely notice, but did 
not file a notice of disagreement.  Therefore, that rating 
decision is the last final decision.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

Additionally, the appellant perfected an appeal for 
entitlement to increased evaluations for major depression 
without psychotic features and kyphoscoliosis with low back 
pain.  Thereafter, in a December 1998 rating decision, the RO 
granted increased evaluations for major depression from 10 
percent disabling to 30 percent disabling and thoracolumbar 
kyphoscolosis from 10 percent disabling to 20 percent 
disabling.

The appellant through written correspondence dated December 
1998 expressed her approval of the increased evaluations for 
her depression and thoracolumbar kyphoscolosis granted by the 
RO.  Thus, the Board construes that as a withdrawal of the 
furtherance of her appeals for increased evaluations for her 
depression and thoracolumbar kyphoscolosis.  However, she 
also expressed disagreement with the effective dates assigned 
those increases, and a supplemental statement of the case on 
the issue of the earlier effective dates was sent.  A 
substantive appeal has not been received to date, but the 
Board notes that the appellant has one year from the date of 
notification of the action, December 14, 1998, to perfect her 
appeal if she so desires.  


FINDINGS OF FACT

1.  In a July 1991 decision the RO denied service-connection 
for a right shoulder impingement syndrome and the decision 
was not appealed.

2.  Evidence since the RO's July 1991 decision is new and 
probative as it includes competent medical evidence tending 
to show that the appellant has a right shoulder impingement 
syndrome that was aggravated during service.

3.  It is as likely as not that the appellant's right 
shoulder impingement syndrome became initially symptomatic in 
service and, therefore, increased in severity during that 
time.


CONCLUSIONS OF LAW

1.  The evidence submitted by the appellant is new and 
material and her claim for service-connection for a right 
shoulder impingement syndrome is therefore reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The appellant's pre-existing right shoulder impingement 
syndrome was aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998); See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1998).

The record at the time the RO denied service connection for a 
right shoulder impingement syndrome included the appellant's 
service medical records.  Her service medical records 
indicate that during her enlistment examination in April 
1989, there was no indication that she was having problems 
with her right shoulder.  The following year, service medical 
records show that she began to complain of pain in her right 
shoulder.  A November 1990 Medical Board report indicates 
that she was given an initial diagnosis of a right shoulder 
impingement syndrome, which existed prior to service, and was 
"EPTE-SA" [service aggravated].  A January 1991 certified 
copy of a preliminary Medical Board finding report indicates 
the appellant was found unfit for military duty because of 
her right shoulder impingement syndrome and other ailments.  

Post service medical records of record at the time of the 
July 1991 decision included a report of VA examination in 
June 1991.  Physical examination and x-ray study of the right 
shoulder were negative and a history of right shoulder 
impingement syndrome was diagnosed.  Based on the record at 
the time, including the normal findings of her right shoulder 
on VA examination, the RO in its July 1991 rating held that 
her right shoulder impingement syndrome existed prior to 
active duty and was not aggravated beyond the normal 
progression while on active duty.

Evidence submitted since the RO's July 1991 denial includes a 
November 1997 medical record from a private physician, which 
indicates that the appellant had chronic impingement in her 
right shoulder.  The physician opined that she had been very 
athletic in the past and may have had some impingement prior 
to her military service, but apparently her military service 
aggravated her condition.  His records show continuing 
complaints of right shoulder pain to May 1998.  A private 
physical therapist's initial evaluation report of December 
1997 indicates a treatment plan for her right shoulder 
impingement syndrome.

The Board finds that the above-mentioned evidence constitutes 
new and material evidence sufficient to reopen the claim for 
service-connection for a right shoulder impingement syndrome.  
The RO in its July 1991 decision denied the appellant's claim 
for service-connection for a right shoulder impingement 
syndrome on the basis that she had the condition prior to 
service and that there were no findings of right shoulder 
disability on the recent examination.  This indicated that 
the disability returned to a preservice level of pathology 
and did not increase in severity in service.  The newly 
submitted private medical records show she now has chronic 
right shoulder impingement syndrome; that the condition may 
have preexisted service; and that military service aggravated 
her right shoulder disability.  This evidence is new and 
probative, or material, and, therefore, the claim is 
reopened.  The Board further finds that it is at least as 
likely as not that the symptoms of impingement syndrome shown 
in service, particularly since there are no symptoms shown 
prior to service, represented an increase in the severity of 
the disability and that those symptoms have continued to the 
present.  Therefore, service connection for right shoulder 
impingement syndrome is warranted.


ORDER

The claim for service-connection for right shoulder 
impingement syndrome is reopened and service-connection for a 
right shoulder impingement syndrome is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

